DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, figs. 1 and 3, including claims 1-18 in the reply filed on February 24, 2021 is acknowledged.  Claims 8 and 9 have been withdrawn as they are drawn to non-elected Species IV, see figs. 11-15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,677,338. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure of the claimed bicycle chain ring including an inner edge, an inner surface, a plurality of chain ring teeth, a plurality of ramps, a plurality of lifting surfaces, an indention with linear and curved portions, lifting surfaces with first and second widths, etc. can be found in claims 1-17 of U.S. Patent 10,677,338.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,677,658. Although the claim at issue is not identical, it is not patentably distinct from the other because the structure of the claimed bicycle chain ring including an inner edge, an inner surface, a plurality of chain ring teeth, a plurality of ramps and a plurality of lifting surfaces can be found in claim 1 of U.S. Patent 9,677,658.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,617,015. Although the claim at issue is not identical, it is not patentably distinct from the other because the structure of the claimed bicycle chain ring including an inner edge, an inner surface, a plurality of chain ring teeth, a plurality of ramps and a plurality of lifting surfaces can be found in claim 1 of U.S. Patent 8,617,015.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the indention of at least claims 3-7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 1 recites “comprising”.  It should be --comprising:--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Leng, U. S. Patent 5,464,373.

As per claim 1, Leng discloses a bicycle chain ring (20b), comprising
 	an inner edge (fig. 1) fully circumscribing both an opening and an axis of rotation;
 	an inner surface (200) extending between the inner edge and an outer edge (near 22) (fig. 3) where a plurality of chain ring teeth (24) emanate; and
 	a plurality of ramps (21) [chain guiding piece] (fig. 1) disposed about the inner surface (200), wherein at least one of the plurality of ramps (21) has a lifting surface (211) [straight intermediate portion] configured to concurrently engage at least one link (31) of a bicycle chain (30) at two or more distinct pivot points (36) (figs. 3, 4) along the length of the chain link (31) to initiate stable lift of the bicycle chain (30) without assistance from any of the plurality of chain ring teeth (24) (col. 2, line 54 to col. 3, line 40).

As per claim 2, Leng as set forth above, discloses a second end (near 21b) of the lifting surface (211)  terminates before reaching the bottom of a trough (22) positioned between two or more of the plurality of chain ring teeth (24) (fig. 3).

As per claim 3, Leng as set forth above, discloses the lifting surface (211) comprises an indentation (244, 245) [curved outer guiding surface, plane] in the inner surface (200) of the bicycle chain ring (20b), the indentation (244, 245) configured to receive and lift the at least one link (31) of a bicycle chain (30) during an up-shift (col. 2, line 54 to col. 3, line 40).  
	For examination purposes, the Examiner assumes, as best understood, the above claimed ‘indention’ to be element 116 shown in Applicant’s fig. 1 as an inside taper.

As per claim 5, Leng as set forth above, discloses the indentation (244, 245) comprises a profile having at least one curved portion (244) when viewed perpendicular to the inner surface (200) of the bicycle chain ring (20b).

Allowable Subject Matter
Claims 10-18, pending the double patenting rejections, are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a bicycle chain ring including a plurality of ramps disposed about an inner surface, wherein at least one of the plurality of ramps has a lifting surface configured to concurrently engage at least one link of a bicycle chain at two or more distinct pivot points along the length of the chain link to initiate stable lift of the bicycle chain from any of a plurality of chain ring teeth; wherein the lifting surface of at least one ramp has a first width at a first location adjacent to the inner periphery, a second width at a second location distant from the inner periphery, wherein the second width is greater than the first width.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a bicycle chain ring including a plurality of ramps disposed about an inner surface, wherein at least one of the plurality of ramps has a lifting surface configured to concurrently engage at least one link of a bicycle chain at two or more distinct pivot points along the length of the chain link to initiate stable lift of the bicycle chain and an indentation in the inner surface of the bicycle chain ring, the indentation configured to receive and lift the at least one link of a bicycle chain during an up-shift; the indention including a profile having a linear portion when viewed perpendicular to the inner surface of the bicycle chain ring.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654